 Attachment 3                            HIGHLY CONFIDENTIAL




     From:                        Billy Hindmon <billy.hindmon@gmail.com>
     Sent:                        5/20/2014 7:16:46 PM +0000
     To:                          "undisclosed-recipients:"
     BCC:                         adamstaten@gmail.com
     Subject:                     The Consent Form
     Attachments:                 Patient Consent Form V2PDF.pdf
     Hey guys,

     This is the consent for the patient to fill out and sign. If I sent you one earlier, this is
     a more print friendly version. Be sure to go over a few things with the patient.

     1. The first thing everyone need to know is that the creams work for the majority of
     people. That is why we are doing this trial. Many insurance companies want to say
     they do not so they do not have to pay anymore.

      2. Be sure the patient knows that their insurance may or may not cover. This all
     depends on the plan. If their insurance does not cover the prescription, they will
     have the option to pay a discounted price for the cream, but their will not be any
     revenue to cover their participation compensation or you referral fee. Willow
     Pharmacy will contact the patients directly if the insurance fails to pay for it.

     3. Be sure the patients know that they will never pay more than a $15 copay. Even
     if their insurance EOB says "you owe $$$$," they do not owe that. If the insurance
     pays for the cream, Willow Pharmacy will eat the rest because their will be enough
     to cover the cost.


     Familiarize yourself with the form and make some money. Also, let me know if you
     have any questions.

     Thanks,

     Billy Hindmon, JR




 GJS-00000315
Case  1:18-cr-00011-HSM-CHS Document 576-4 Filed 03/29/21 Page 1 of 2 PageID #:
                                   12016
           Attachment 3                                                   HIGHLY CONFIDENTIAL
                                                                                    Primary Insurance                                Info:
PATIENTS NAME:                                                                                Company Name:

DOB:                                                                                          Subscriber ID:                                 Group #:

DAY TIME PHONE #:                                                                             Rx BIN #:                                      Rx GRP:

DAY TIME DELIVERY ADDRESS:                                                                    Insured Name:

                                                                                              Insured DOB:                                   Relationship to Insured:

Formulas:
ANTI-INFLAMMATORY and NEUROPATHIC TRANSDERMAL CREAMS:
□ PAIN 1: _________________ ___% Cascade Diclofenac 5%, Gabapentin 10%, Baclofen 2%, Cyclobenzaprine 3%, Lidocaine2%
□ PAIN 2: Flurbiprofen 20%, Gabapentin 10%, Baclofen 2%, Cyclobenzaprine 3%, Bupivacaine 2%
BASE: Transdermal base formulated to maintain stability in the presence of high API percentages, solvents and across a wide pH range. Petrolatum- and paraben-free.

PRESCRIPTION VITAMIN:
□ VITAMIN: Biotin 6mg, Methylcobalamin 5mg (B12), 5-Methyltetrahydrofolate 5 mg (B9), Pryridoxal-5-Prosphate 50mg (B6)
BASE: Transdermal base formulated to maintain stability in the presence of high API percentages, solvents and across a wide pH range. Petrolatum- and paraben-free.

SCAR and SKIN CARE MANAGEMENT GELS:
□ SCAR : Fluticasone Prop 1%, Tranilast 2%, Levocetirizine 2%, Pentoxifylline 2%, Gabapentin 6%, Lidocaine 4%
□ AGE SPOTS: Tretinion 0.05%, Hydroquinone 5%, Tea Tree Oil 5%,
□ ANTI-AGING/WRINKLE: Tretinion 0.1%, Ascorbic Acid 1%, Tea Tree Oil 5%,
□ ACNE: Salicylic Acid 3%, Tretinoin 0.05%, Fluticasone Prop USP Micronized 0.5%
□ ECZEMA: Cyanocobalamin 0.7%, Mupirocin 2%, Levocetirizine 2%, Fluticasone 1%, Doxepin 5%
□ POST LASER: Fluticasone Propienate USP Micronized 0.01%, Levocetirizine 2%, Diclofenac 6%, Lidocaine 2%
□ STRETCH MARK: Tretinoin 0.05%, Hydroquinone 5%, Glycolic Acid 2.5%, Lactic Acid 2.5%, Ascorbic Acid 1%, Fluticasone Prop 1%
□ WART: Imquimod 2.5%, Cimetidine 2%, D.D.G 0.2%, 5-FU 5%, Salicylic Acid 30% Cream
□ SHINGLES: Orphenadrine 10%, Acyclovir 5%, Deoxy D-Glucose 0.2%, Doxepin 5%, Gabapentin 6%, Lidocaine 5%
BASE: Anhydrous silicone gel vehicle formulated with antioxidants, emollients, and specialty ingredients. Contains ingredients that may help with scarring.
           □ Substitute Betamethasone Val 0.1% for Fluticasone Prop 1%

WOUND MANAGEMENT GEL:
□ Gentamicin 0.2%, Mupirocin 5%, Phenytoin 5%, Pentoxifylline 5%, Nifedipine 2%, Fluticasone Prop 1%, Itraconazole 2%
BASE: Polyethylene Glycol (PEG) PEG based occlusive, water-washable gel designed to deliver APIs topically to sensitive application sites such as wounds, burns, and cuts.

PSORIASIS TREATMENTS:
□ PSORIASIS CREAM: Methotrexate 1%, Fluticasone 0.5%, Vitamin D3 0.005%, Retinoic Acid 0.05%, Urea 20%
EMOLIENT BASE: Viscous oil-in-water emulsion base. Provides optimal coverage and ease of application compatible with a wide range of APIs.
□ PSORIASIS SHAMPOO: Fluticasone 0.5%, Vitamin D3 0.0025%
            (Sig: Wet hair thoroughly. Massage up to 2 teaspoons of medication into the scalp. Leave lather on for 5 minutes. Rinse thoroughly. Apply once daily)
VERSABASE SHAMPOO: Sodium Lauryl Sulfate (SLS)-Free and Paraben-Free! PCCA VersaBase Shampoo is a mixture of different natural surfactants derived from corn and
olives, which may be used both for pharmaceutical and cosmetic purposes, as well as in liquid soap formulas.

MIGRAINE TRANSDERMAL CREAM:
□ ________________ ___% Cascade Diclofenac 3%, Sumatriptan 5%, Gabapentin 6%, Tramadol 2%, Amitriptyline 2%, Indomethacin 5%
          (Sig: Apply to temple areas, behind ears and back of neck at hairline 2 Times Daily or as needed for Headache)
BASE: Transdermal base formulated to maintain stability in the presence of high API percentages, solvents and across a wide pH range. Petrolatum- and paraben-free.

Quantity: 30 day supply: □ 180 GM/ML □ 240 GM/ML                                                      Refills: □ 1 □ 2 □ 3 □ 4 □ 5 □ PRN
SIG: Apply 1-2 gm (1-2 pumps) to affected area 3-4 times daily.                                       □ No Signature Required □ Auto-Refill x________

By signing below, I am formally requesting that the above prescription formulas in the quantity indicated and refill
amount be written for me by a medical professional. I also consent to the pharmacy using the insurance info I have
supplied to file a claim for approval of these prescription formuals and they be shipped to my resisdence.

PATIENT SIGNATURE:                                                                                                                              DATE:

                                                         The FDA does not review any compounded medication for safety or efficacy.

         GJS-00000316
        Case  1:18-cr-00011-HSM-CHS Document 576-4 Filed 03/29/21 Page 2 of 2 PageID #:
                                           12017
